PER CURIAM.
Valentine C. Prado appeals the trial court’s denial of his dispositive motion to suppress and his sentence under the 1995 sentencing guidelines. This appeal was stayed pending the supreme court’s ruling in Heggs v. State, 25 Fla. L. Weekly S137, — So.2d -, 2000 WL 178052 (Fla. Feb. *17917, 2000). However, on January 9, 2000, Mr. Prado completed his prison sentence and was released. The sentencing issue is thus moot. We affirm without further discussion the denial of Mr. Prado’s motion to suppress.
Affirmed.
PATTERSON, A.C.J., and ALTENBERND and CASANUEVA, JJ., Concur.